TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 10, 2015



                                     NO. 03-15-00095-CR


                                   Juan Leal, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM 299TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the district court’s

judgment. Therefore, the Court affirms the district court’s judgment. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.